United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2579
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Jeremy C. Conn,                         *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: January 10, 2005
                                Filed: January 19, 2005
                                 ___________

Before WOLLMAN, FAGG, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Jeremy C. Conn pleaded guilty to drug charges and was sentenced to eighty-
four months in prison. In this appeal, Conn’s attorney has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing the district
court should have departed downward from the otherwise applicable Sentencing
Guidelines range because Conn’s criminal history score overrepresented his criminal
propensities. See U.S.S.G. § 4A1.3(b). This argument fails because the district
court’s discretionary refusal to depart downward is not reviewable on appeal. United
States v. Parks, 364 F.3d 902, 906 (8th Cir. 2004). Conn has filed a pro se
supplemental brief and his pro se arguments also fail. Having reviewed the Anders
brief, Conn’s supplemental brief, and the record independently under Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues and thus affirm. We grant
counsel’s motion to withdraw, and deny Conn’s pro se motion for copies of discovery
and grand jury transcripts.
                       ______________________________




                                        -2-